DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/9/2022 has been entered.
 
Applicant’s cancellation of claim 22, amendment of claim 1-21 and the addition of new claims 23 and 24, in the paper of 1/9/2022, is acknowledged.  Applicants' arguments filed on 1/9/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-21 and 23-24 are still at issue and are present for examination. 
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-18, to a genetically engineered microorganism, in the paper of 4/8/2021, is acknowledged.  Applicant’s election of the following additional groups:

Group 1: 		acyl-CoA transferase (claim 37 a) ii))

Group 3:  		3-hydroxyacyl-CoA dehydrogenase,  
Group 4:  		3-hydroxyl-CoA dehydratase, 
Group 5:  		trans-enoyl-CoA reductase,
Group 6:  		thioesterase.
Group 7:		acyl CoA thioesterase whose alph group is an alkyl group
Group 8: 	fatty acids whose alpha group is an alkyl group (2-methyl-carboxylic acids or alpha-carboxylic acids).
Group 9:  	Salmonella typhimutium LT2prpE
Group 10:  	P. putida fadAx.
Group 11:  	E. coli ydil
Group 12:  	Clostridium beijerinckii ald
Group 13:  	Acinetobacter sp. SE19 chnD
Group 14: 	Mus musculus abaT.
Group 15:  	Clostridium acetobutylicum adc
Group 16:  	Gordonia sp. TY-adhl
Group 17:  	Homo sapiens hacl 1
Group 18:  	ΔadhE

in the paper of 4/8/2021, is acknowledged.
Claim 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101

The rejection of claims 1-15 and 18 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn based on applicants amendment of the claims to require that the microorganism in the composition of claims 1-15 comprise a expression vector and the composition comprises propionic acid or glycolic acid has caused the rejection to be withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicants previous amendment of claim 18 has addressed the previous confusion based upon the claims previous were confusing and unclear to list one gene and four proteins.  It is noted that the claim continues to read on a composition comprising a recombinant microorganism comprising an inducilbe expression vector or inducible integrated gene sequence “for expressing enzymes in a cycle of reactions including…”.
Claim 1 (claims 2-17, 23 dependent on) is indefinite in the newly added recitation “wherein at least one enzyme(s) is encoded on an expression vector added to said microorganism” in that it is confusing and unclear how this newly added recitation relates to the claimed composition comprising a genetically engineered microorganism.  The basis of this indefiniteness is that claim 1 is drawn to a composition comprising a genetically engineered microorganism comprising genes encoding a number of enzymes, “wherein at least one enzyme(s) is encoded on an expression vector added to said microorganism”.  It is unclear if the referred to at least one enzyme(s) is referring to 
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 23, 24 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was state in the previous office action as it applied to previous claims 1-18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.


Applicants Response:
Applicants submit that the Examiner is incorrect, as specific enzymes are named in claims 5-11, 13, 15-18.  Applicants submit that claim 1, needed enzyme classes are both named and the reaction the catalyze is provided.  
Applicant’s amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
In response to applicants submission that the previous assertions of the Examiner are incorrect, and the enzymes are described by name, by EC number, by reaction catalyzed and/or by accession numbers, each of which links to the primary sequence, while Applicants submit that the primary sequences need not be repeated herein where they are freely available on the internet-not to mention that the application would be thousands of pages long if all the exemplary sequences were added thereto, this continues to be found not persuasive in overcoming the rejection as applicants claims are not drawn to “the enzymes” but rather a genetically engineered microorganism comprising a plethora of genes encoding enzymes with a certain functionalities.  Applicants have not described a structure to function relationship for these enzymes, genes encoding these enzymes and microorganisms comprising these genes.  While the art may provide enzymes and thousands of prokaryotic genomes as 
Given the lack of representative species as encompassed by the claims, and lack of sufficient guidance, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-17, 23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a recombinant Escherichia coli able to produce an alpha-functionalized CoA thioester extender unit, wherein said Escherichia coli  is transformed with: a) the acyl-CoA transferase,  Megasphaera elsdemii pct,  which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; b) the acyl-CoA transferase from Megasphaera elsdemii pct,  which converts the acyl-CoA primer from said acid form;  3Rice:2015-080-03USc)  the thiolase enzyme,  P. putida fadAx, that catalyzes a condensation of said acyl-CoA primer with said alpha-functionalized CoA thioester extender unit to form an alpha-functionalized -ketoacyl-CoA; d) the 3-hydroxyacyl-CoA dehydrogenase enzyme, P. putida fadB2x, that catalyzes a reduction of said alpha-functionalized 13-ketoacyl-CoA to produce an alpha-functionalized  -hydroxyacyl-CoA; e) the enoyl-CoA hydratase enzyme, E. coli fadB, that catalyzes a dehydration of said alpha-functionalized -hydroxyacyl-CoA to an , does not reasonably provide enablement for any composition, said composition comprising a genetically engineered microorganism in a media containing an alpha-functionalized acid selected from propionic acid or glycolic acid, and said microorganism comprising genes encoding: a) an activation enzyme(s) able to produce an alpha-functionalized CoA thioester extender unit, wherein said activation enzyme(s) is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the alpha-functionalized CoA thioester extender unit from said alpha- functionalized acid; b) an activation enzyme(s) able to produce an acyl-CoA primer, wherein said activation enzyme is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the acyl-CoA primer from its acid form; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the acyl-CoA primer from said acid form; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the acyl-CoA primer from said acid form; c) a thiolase enzyme (EC 2.3.1.-) that catalyzes a condensation of said acyl-CoA primer with said alpha-functionalized CoA thioester .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was state in the previous office action as it applied to previous claims 1-18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Newly amended claims 1-17 remain so broad as to encompass any composition, said composition comprising a genetically engineered microorganism in a media containing an alpha-functionalized acid selected from propionic acid or glycolic acid, and said microorganism comprising genes encoding: a) an activation enzyme(s) able to produce an alpha-functionalized CoA thioester extender unit, wherein said activation enzyme(s) is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the alpha-functionalized CoA thioester extender unit from said alpha- functionalized acid; b) an activation enzyme(s) able to produce an acyl-CoA primer, wherein said activation enzyme is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the acyl-CoA primer from its acid form; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the acyl-CoA primer from said acid form; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate 
Applicants Response:
Applicants note that claim 18 was not rejected for lack of enablement and that the two thiolase genes recited in claim 18 are also shown to work herein.   In response to applicants’ comments applicants attention is directed to the previously cited interpretation of the different claims and note that such is the basis for the inclusion and/or exclusion of specific claims from each rejection.
Applicants summarize that the claims recite enzyme name and exact reaction catalyzed therby and the EC numbers and such is sufficiently described and enabled for the person of ordinary skill in the art.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
As above, in response to applicants submission that the description includes a large number of species (see [0032-34]), and Examiner has posited no rational for assuming that the invention cannot be reproduced in other species, especially where 
The specification continues to not support the broad scope of the claims which encompass all comnpositions comprising any genetically engineered microorganism and a media, said genetically engineered microorganism in a media containing an alpha-functionalized acid and said microorganism comprising genes encoding: a) an activation enzyme(s) able to produce an alpha-functionalized CoA thioester extender unit, wherein said activation enzyme(s) is: i) an acyl-CoA synthase which converts the alpha-functionalized CoA thioester extender unit from an said alpha-functionalized acid; ii) an acyl-CoA transferase which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; or iii) a phosphotransacylase and a carboxylate kinase which converts the alpha- functionalized CoA thioester extender unit from said alpha-functionalized acid; b) an activation enzyme(s) able to produce an acyl-
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any composition, said composition comprising a genetically engineered microorganism in a media containing an alpha-functionalized acid selected from propionic acid or glycolic acid, and said microorganism comprising genes encoding: a) an activation enzyme(s) able to produce an alpha-functionalized CoA thioester extender unit, wherein said activation enzyme(s) is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the alpha-functionalized CoA thioester extender unit from said alpha- functionalized acid; b) an activation enzyme(s) able to produce an acyl-CoA primer, wherein said activation enzyme is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the acyl-CoA primer from its acid form; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the acyl-CoA primer from said acid form; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the acyl-CoA primer from said acid form; c) a thiolase enzyme (EC 2.3.1.-) that catalyzes a condensation of said acyl-CoA primer with said alpha-functionalized CoA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 18 under 35 U.S.C. 102(a)(1) as being anticipated by Ro et al. U.S. Patent No. 8,163,980 is withdrawn based upon applicant’s amendment to require the claimed composition requires “an alpha-functionalized acid selected from propionic acid or glycolic acid”.

Claim(s) 1-18, 23 and 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzalez et al. (WO 2012/109176).

Gonzales et al. teach an E. coli engineered microorganism (and compositions comprising said microorganism) which expresses (even overexpresses) a number of the enzymes of the -oxidation cycle, including acyl-CoA transferase (atoD), thiolase enzyme (atoB), 3-hydroxyacyl-CoA dehydrogenase (fabG), enoyl-CoA hydratase (fadE), trans-enoyl-CoA reductase (fadE) and thioesterase (tesA).  Thus Gonzales et al. teach an enginneered microorganism which comprises a means for expressing the enzymes of the -oxidation cycle including acyl-CoA transferase, thiolase enzyme, 3-hydroxyacyl-CoA dehydrogenase, enoyl-CoA hydratase, trans-enoyl-CoA reductase and thioesterase.  While the engineered E. coli cells taught by Gonzales et al. may or may not comprise the over expression of the above enzymes, the E. coli cells taught by Gonzales et al. clearly comprise a means for expressing the -oxidation cycle enzymes, including acyl-CoA transferase, thiolase enzyme, 3-hydroxyacyl-CoA dehydrogenase, enoyl-CoA hydratase, trans-enoyl-CoA reductase and thioesterase.  Further the microorganism taught by Gonzales et al. has a pathway beginning with said acyl-CoA thioester primer and said alpha-functionalized CoA thioester extender unit and running in a biosynthetic direction and resulting in the addition of 2 carbons to said Acyl-CoA backbone per cycle of said pathway.  The specific alpha group of the functionalized alpha group of the acyl-CoA thioester and the products produced by the E. coli are inherent to the enzymes products produced by the taught E. coli has a means for DELTA.frdA, DELTA.ldhA and .DELTA.eutE).  The microorganisms taught by Gonzales et al. further comprise fadR, atoC, DELTA arcA, DELTAcrp and crp*.
Gonzales et al. further teach the above microorganisms in compositions and their use in methods of making a product comprising supplementing the medium with propionate (propionic acid) (claim 19 and supporting text) and the use of expression vectors to express the taught enzymes.
Applicants Response:
Applicants continue to traverse the rejection on the following basis.  
Applicants submit that the claims require a thiolase that can act on an alpha-functionalized acid added to the media, such as the specific added bktB or fadAx recited in claim 18.  Applicants submit that neither are found in Gonzalez and thus the claims cannot be anticipated. 
In response to this argument that neither bktB or fadAx as recited in claim 18 are found in Gonzalez et al., applicants are reminded that this line of argument is only relevant to claim 18, and as previously stated in the prior office action claim 18 is interpreted such that the expression vector is “for expressing enzymes” by virtue of the language “for expressing enzymes … including”.  Thus applicants argument that the thiolases, btkB and fadAx found in claim 18 are not in Gonzalez et al. are not persuasive in overcoming the rejection of claim 18 as it is currently interpreted.
-ketoacyl-CoA.  
Applicants submit that with regard to the previous office assertion that “There is no requirement that the recited alpha-functionalized acid of the claim, be that “needed to start the recited pathway”, applicants refer to the “alpa-functionalized acid” in the media and step c) that condenses the alpha-functionalized CoA thioester extender unit with the primer.  This is not found persuasive on the basis that there continues to be NO recited pathway in the claims.  Applicants claims are not drawn to a method or a recited pathway but rather to a composition comprising a alpha-functionalized acid and a microorganism comprising a number of genes.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and for those reasons repeated herein.
Thus, claim(s) 1-18, 23 and 24 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzalez et al. WO 2012/109176.

Remarks
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
2/15/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652ll previou